                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 THOMAS ZACHARY ALEC PAULK,

                        Petitioner,               Case No. 1:16-cv-00118-BLW

 vs.                                              MEMORANDUM DECISION
                                                  AND ORDER
 JOSH TEWALT and LAWRENCE
 WASDEN,

                        Respondents.


         Petitioner Thomas Zachary Alec Paulk is proceeding on his Amended Petition for

Writ of Habeas Corpus. (Dkt. 12.) The remaining claims in the Amended Petition are

now fully briefed and ripe for adjudication on the merits. (Dkts. 12, 30.)

         The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by the parties. See Fed. R. Evid. 201(b); Dawson v.

Mahoney, 451 F.3d 550, 551 (9th Cir. 2006). Having carefully reviewed the record,

including the state court record, the Court finds that the parties have adequately presented

the facts and legal arguments in the briefs and record and that oral argument is

unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters the following

Order.

                                       BACKGROUND

         The facts upon which Petitioner was convicted are as follows:

MEMORANDUM DECISION AND ORDER - 1
                           Paulk lived with his girlfriend, Ms. Orme, and her two-
                    year-old daughter, L.B. On the evening at issue, Orme left the
                    house to pick up dinner, leaving Paulk at home to watch L.B.
                    Paulk allegedly became frustrated while changing L.B.’s
                    diaper and placed his finger(s) in her vagina and pressed
                    down with force, causing injury to L.B.’s vagina. Paulk called
                    Orme and told her that L.B. was bleeding. Orme returned
                    home and took L.B. to Mountain View Hospital Ready Care.
                    During the initial examination, the intake nurse asked L.B.,
                    “[D]id you get an owie?” L.B. responded, “Zackie did it.”

                            After being examined by a doctor, L.B. was sent to the
                    hospital and surgery was performed to repair her injury
                    [which was described as a laceration from L.B.’s vagina to
                    nearly her anal opening].[1] The doctor reported the incident to
                    law enforcement officers, and police officers went to the
                    home to interview Paulk. After telling police officers various
                    stories of how the injury occurred, Paulk eventually admitted
                    to placing his finger in L.B.’s vagina out of anger and pushing
                    down, causing the injury.

(State’s Lodging B-4, pp. 1-2.)

           For these acts, Petitioner was convicted by jury of lewd conduct with a child under

sixteen under Idaho Code § 18-1508, and forcible sexual penetration by use of a foreign

object under Idaho Code § 18-6608. Judgment was entered on December 21, 2011.

           As explained in detail later in this Order, after Petitioner was sentenced, the State

dismissed the lewd conduct count, and the conviction and sentence on that count were

vacated. Petitioner was then re-sentenced to the same sentence—5 years determinate with

10 years indeterminate—for only the forcible penetration conviction.




1
    State’s Lodging B-4, p. 5 (parenthetical added).

MEMORANDUM DECISION AND ORDER - 2
             STANDARD OF LAW FOR HABEAS CORPUS REVIEW

   1. Deferential Review

       Where the petitioner files a federal habeas corpus action to challenge a state court

judgment, Title 28 U.S.C.§ 2254(d), as amended by the Anti-terrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), applies. Title 28 U.S.C.§ 2254(d) limits relief to

instances where the state court’s adjudication of the petitioner’s claim:

       1.     resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law,
              as determined by the Supreme Court of the United States; or

       2.     resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented in
              the state court proceeding.

28 U.S.C. § 2254(d).

       Where a petitioner contests the state court’s legal conclusions, including

application of the law to the facts, § 2254(d)(1) governs. That section consists of two

alternative tests: the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002).

       Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1) the petitioner must show that the state court—although it identified “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

MEMORANDUM DECISION AND ORDER - 3
applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 572 U.S 415, 426 (2014).

       A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the state court’s decision is incorrect or wrong; rather, the

state court’s application of federal law must be objectively unreasonable to warrant relief.

Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If fairminded jurists

could disagree on the correctness of the state court’s decision, then relief is not warranted

under § 2254(d)(1). Harrington v. Richter, 562 U.S. 86, 101 (2011). The Supreme Court

emphasized that “even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Id. (internal citation omitted).

       Though the source of clearly established federal law must come only from the

holdings of the United States Supreme Court, circuit precedent may be persuasive

authority for determining whether a state court decision is an unreasonable application of

Supreme Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 1999).

However, circuit law may not be used “to refine or sharpen a general principle of

Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has not

announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013).

       To assess whether habeas corpus relief is warranted, the federal district court

reviews “the last state-court adjudication on the merits.” Greene v. Fisher, 565 U.S. 34,

MEMORANDUM DECISION AND ORDER - 4
41 (2011). The deferential standard of section 2254(d) applies regardless of whether the

state court decision “is unaccompanied by an opinion explaining the reasons relief has

been denied.” Richter, 562 U.S. at 98. “When a federal claim has been presented to a

state court and the state court has denied relief, it may be presumed that the state court

adjudicated the claim on the merits in the absence of any indication or state-law

procedural principles to the contrary.” Id. at 99. When the last adjudication on the merits

provides a reasoned opinion, federal courts evaluate the opinion as the grounds for denial.

28 U.S.C. 2254(d).

        However, where the state’s highest court did not issue a reasoned decision, courts

review the “last related state-court decision that does provide a rationale”—using the

“look through” principle of Ylst v. Nunnemaker, 501 U.S. 797 (1991)—and “presume that

the unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188,

1192 (2018).2


    2. De Novo Review

        A federal court may review a habeas corpus claim de novo under several

circumstances: (1) if the state appellate court did not decide a properly-asserted federal

claim, (2) if the state court’s factual findings are unreasonable under § 2254(d)(2), or

(3) if an adequate excuse for the procedural default of a claim exists. In such instances,

the stricter provisions of § 2254(d)(1) do not apply. Pirtle v. Morgan, 313 F.3d 1160,


2
 “The State may rebut the presumption by showing that the unexplained affirmance relied or most likely
did rely on different grounds than the lower state court’s decision, such as alternative grounds for
affirmance that were briefed or argued to the state supreme court or obvious in the record it reviewed.”
Wilson, 138 S. Ct. at 1192.

MEMORANDUM DECISION AND ORDER - 5
1167 (9th Cir. 2002). In such a case, as in the pre-AEDPA era, a district court can draw

from both United States Supreme Court and well as circuit precedent, limited only by the

non-retroactivity rule of Teague v. Lane, 489 U.S. 288 (1989).

       Under de novo review, if the factual findings of the state court are not

unreasonable, the Court must apply the presumption of correctness found in 28 U.S.C. §

2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at 1167. Contrarily, if a

state court factual determination is unreasonable, or if there are no state court factual

findings, the federal court is not limited by § 2254(e)(1), but may consider evidence

outside the state court record, except to the extent that § 2254(e)(2) might apply. Murray

v. Schriro, 745 F.3d 984, 1000 (9th Cir. 2014).

                 REVIEW OF CONFRONTATION CLAUSE CLAIM

       After conviction, Petitioner raised a Confrontation Clause claim on direct appeal.

He was unsuccessful. The merits of this claim are now ripe for adjudication.


   1. Decision of State Appellate Court

       The Idaho Court of Appeals did not address whether the victim’s statement

violated the Confrontation Clause, because it determined that the error was harmless.

(State’s Lodging B-4, pp. 1-4.) The Idaho Supreme Court denied the petition for review

without comment on this claim. (State’s Lodging B-6.) Therefore, review of this claim

will be twofold: (1) the Court will review de novo the merits of the Confrontation Clause

that neither Idaho appellate court addressed, and (2) the Court will deferentially review

the harmless error issue decided by the Idaho Court of Appeals.


MEMORANDUM DECISION AND ORDER - 6
   2. Confrontation Clause – Governing Precedent

         The Confrontation Clause of the Sixth Amendment guarantees an accused the

right to confront and cross-examine the witnesses against him. This right of confrontation

prohibits the admission of testimonial out-of-court statements unless (1) the declarant is

unavailable to testify and (2) the accused had a prior opportunity to cross-examine the

witness. Crawford v. Washington, 541 U.S. 36, 68 (2004). Testimonial statements are

those that are made for purposes of investigation or prosecution, such as the following:

(1) statements made in prior testimony; (2) “[s]tatements taken by police officers in the

course of interrogations”; (3) “formalized” statements, e.g., affidavits, depositions, and

confessions; (4) “pretrial statements that declarants would reasonably expect to be used

prosecutorially”; and (5) “statements that were made under circumstances which would

lead an objective witness to reasonably believe that the statement would be available for

use at a later trial.” Id. at 51-52 (internal quotation marks omitted). “[N]on-testimonial

statements do not implicate the Confrontation Clause” because they are not made for

purposes of investigation or prosecution. Moses v. Payne, 555 F.3d 742, 754 (9th Cir.

2009).

         In Ohio v. Clark, 135 S.Ct. 2173, 2181 (2015), the United States Supreme Court

decided a claim very similar to the one at issue. L.P., a three-year-old boy, attended

preschool. His teacher saw that he had a bloodshot eye, and she asked him what had

happened. He said, “nothing,” but eventually told her he had fallen. The teacher then

observed, “red marks, like whips of some sort,” and notified the lead teacher, who asked

L.P., “Who did this? What happened to you?” Id. at 2178.

MEMORANDUM DECISION AND ORDER - 7
       Appearing somewhat “bewildered,” L.P. said “something like, ‘Dee, Dee.’” Id.

When asked if Dee was “big or little,” L.P. responded, “Dee is big.” Id. The lead teacher

then informed her supervisor, who lifted L.P.’s shirt, saw more injuries, and called a child

abuse hotline to alert authorities about the suspected abuse. Id.

       Upon these facts, the Supreme Court concluded that L.P.’s statements “were not

made for the primary purpose of creating evidence of Clark’s prosecution.” Id.

Specifically, the Court noted that “L.P.’s statements occurred in the context of an

ongoing emergency involving suspected child abuse,” which meant “the teachers needed

to know whether it was safe to release L.P. to his guardian at the end of the day.” Id.

“The teachers’ questions were meant to identify the abuser in order to protect the victim

from future attacks.” Id.

       “At no point did the teachers inform L.P. that his answers would be used to arrest

or punish his abuser, nor did L.P. say that he intended his statements to be used by the

police or prosecution. In fact, the Court explained: “Statements of young children will

rarely, if ever, implicate the Confrontation Clause. Few preschool students understand the

details of our criminal justice system.” Id. at 2181-82.


   3. Whether a Confrontation Clause Violation Occurred

       The facts are straightforward. Petitioner called to tell Nicole Orme, the mother of

the two-year-old victim L.B., that she needed to come home immediately because L.B.

had fallen and was bleeding. Orme arrived home, looked at the injury, and took L.B. to

the Mountain View Ready Care Center. There, Nurse Melissa Boyce, as part of the intake


MEMORANDUM DECISION AND ORDER - 8
of L.B., asked her, “Did you get an owie?” L.B. answered, “Zackie did it.” (State’s

Lodging A-3, p. 296.)

       Boyce testified at trial that she asks the same questions of every person presenting

themselves in the urgent care center: “Those questions are all my job. The doctor needs to

know specifically what brings them in, what happened, what – initially I ask them all

those questions so he can begin the treatment process.” (State’s Lodging A-3, p. 293

(emphasis added).) L.B.’s forensic examination occurred later and was conducted by

specially-trained forensic medical personnel.

       Petitioner asserts that that the victim’s statement was elicited to assess the injury

for law enforcement purposes, not to aid in medical diagnosis or treatment, and,

therefore, the statement should have been considered testimonial. This position has no

support in the record. Petitioner’s counsel had an opportunity to cross-examine the nurse

about her statement that the question was asked as part of the regular intake routine to

prepare the patient’s record for the treating doctor, and about the fact that Boyce was

L.B.’s aunt by marriage (L.B.’s mother was divorced from Boyce’s husband’s brother).

       L.B. was two years old. Nothing in the record reflects that L.B. intended that her

response to the question was intended to be used in a criminal investigation or

proceeding. There is no evidence that L.B. knew anything about the criminal law system.

       On de novo review, the Court concludes that L.B.’s statement was not testimonial,

just as the child’s statements in Clark. Therefore, the Confrontation Clause is

inapplicable and the claim fails to warrant habeas corpus relief.



MEMORANDUM DECISION AND ORDER - 9
   4. Harmless Error - United States Supreme Court Precedent

       The Idaho appellate courts chose to bypass the merits of the Confrontation Clause

claim and rely on harmless error precedent. Because the Idaho Court of Appeals issued a

reasoned decision on that ground, this Court reviews the decision under the deferential

review standard of 28 U.S.C. § 2254.

       The Idaho Court of Appeals set forth the standard for harmless error review as

follows: “[T]he state has the burden of demonstrating to the appellate court beyond a

reasonable doubt that the violation did not contribute to the jury’s verdict.” (State’s

Lodging B-4, p. 2.) Confrontation Clause claims are susceptible to harmless error review,

and the Court of Appeals identified the correct standard for review of claims on direct

appeal that was established in Chapman v. California, 386 U.S. 18, 24 (1993). A different

standard of review is applicable to review of claims on collateral review—from Brecht v.

Abrahamson, 507 U.S. 619 (1993)—that the federal court cannot grant a writ of habeas

corpus unless it has “grave doubt about whether a trial error of federal law ‘had

substantial and injurious effect or influence in determining the jury’s verdict.’” O’Neal v.

McAninch, 513 U.S. 432, 436 (1995).

       Under § 2254, a federal district court must accord deference to a state court’s

Chapman harmless error determination. See Mitchell v. Esparza, 540 U.S. 12, 18 (2003).

However, in Fry v. Pliler, 551 U.S. 112, 121-22 (2007), the United States Supreme Court

held that “a court must assess the prejudicial impact of constitutional error in a state-court

criminal trial under the “substantial and injurious effect” standard set forth in Brecht,

supra, whether or not the state appellate court recognized the error and reviewed it for

MEMORANDUM DECISION AND ORDER - 10
harmlessness under the “harmless beyond a reasonable doubt” standard set forth in

Chapman. Id. at 121-22. In a practical sense, because Brecht “obviously subsumes” the

AEDPA/Chapman test, the Supreme Court has observed that “it certainly makes no sense

to require formal application of both tests. Id. at 120. The United States Court of Appeals

for the Ninth Circuit has aptly distilled this conglomeration of standards as application of

“the Brecht test, but ... with due consideration of the state court’s reasons for concluding

that the error was harmless beyond a reasonable doubt.” Jones v. Harrington, 829 F.3d

1128, 1141–42 (9th Cir. 2016) (citing Davis v. Ayala, 135 S.Ct. 2187, 2198 (2015)).

       The harmless error rule arises from the principle that a defendant is entitled to a

fair trial, but not a perfect one. Delaware v. Van Arsdall, 475 U.S. 673, 681 (1986).

Harmless error analysis is does not apply to all errors, but applies to Confrontation

Clause errors. Under the Brecht harmlessness analysis, “if a judge is in grave doubt”

about the effect of the error on the jury, the error is not harmless, and petitioner must

prevail. O’Neal v. McAninch, 513 U.S. 432, 438-39 (1995). Grave doubt “means that, in

the judge’s mind, the matter is so evenly balanced that he feels himself in virtual

equipoise as to the harmlessness of the error.” Id. at 435.

       Factors to consider regarding errors in witness testimony include: “the importance

of the witness’ testimony in the prosecution’s case, whether the testimony was

cumulative, the presence or absence of evidence corroborating or contradicting the

testimony of the witness on material points, the extent of cross-examination otherwise

permitted, and, of course, the overall strength of the prosecution’s case.” Van Arsdall,

475 U.S. at 684.

MEMORANDUM DECISION AND ORDER - 11
   5. Discussion of Harmlessness Determination

       As set forth above, the facts are undisputed. The victim told the nurse only that

Petitioner caused the injury—“Zackie did it”—no more. (State’s Lodging A-1, p. 296.)

Petitioner’s own confession is much more detailed than the victim’s general statement to

the nurse. At trial, Petitioner did not testify, but Officer Patrick McKenna testified about

what Petitioner said on the day of the incident:

                     Q.     Did Mr. Paulk make any other statements?

                     A.     Yes, he did.

                     Q.     Was there a conversation? Were you guys
                     talking during that point, or was there just simply a
                     statement by him?

                     A.     There was just simply a statement by him.

                     Q.    Would you indicate to the Court what that
                     statement was?

                     A.     Mr. Paulk was crying. He turned around and—
                     if I may reference my notes again. I know it’s a quote,
                     so I want to make sure I get that quote right.

                     As Paulk was crying, he told me that he wanted to tell
                     me what really happened. Paulk then told me he was
                     frustrated, but not mad, and [L.B.] would not stop
                     crying about her butt hurting. Paulk told me that he put
                     his finger inside of [her] and pushed down really hard,
                     causing the damage to the vaginal area.

(State’s Lodging A-3, p. 31.) Nicole Orme, the victim’s mother and Petitioner’s then-

girlfriend, also testified that she heard the intake nurse ask the question and heard the

child say, “Zackie did it,” corroborating the nurse’s testimony. (Id., p. 199.) Both the

nurse and the mother were cross-examined by Petitioner’s defense counsel. In addition,


MEMORANDUM DECISION AND ORDER - 12
defense counsel presented testimony of a relative who said that L.B. often said “Zackie

did it,” in jest, after she and Petitioner had been playing together.

       Overall, the strength of the prosecution’s case as to causation was strong. In

addition to Petitioner’s confession to the police officer, the testifying doctor and nurse

both stated that the injury could have been caused by a finger pressing down in the

child’s vagina. The Court concludes that all the Van Arsdall factors, other than the

opportunity to cross-examine the child victim, weigh in favor of harmlessness. The Court

agrees that Petitioner was not prejudiced by the victim’s statement primarily because his

own statement covered the same information in much more detail. The admission of the

victim’s statement, “Zackie did it,” had no substantial and injurious effect or influence in

determining the jury’s verdict. The result is the same under either Chapman or Brecht—

the Court is confident that no harmful error of any magnitude occurred. Therefore, the

Confrontation Clause claim does not warrant habeas corpus relief and is subject to

dismissal with prejudice.

          DE NOVO REVIEW OF INEFFECTIVE ASSISTANCE CLAIM

   1. State Court Decision

       The state courts determined that Petitioner’s ineffective assistance of trial and

direct appeal counsel claims were procedurally barred under state law. As a result, this

Court determined that the claims were procedurally defaulted in federal court and,

further, that Petitioner did not show that prejudice resulted from counsel’s failure to raise

the claims.



MEMORANDUM DECISION AND ORDER - 13
       Petitioner now asks the Court to reconsider whether he has shown prejudice for

the claim related to counsel’s failure to request a new trial on the penetration charge after

the State filed a motion to dismiss the lewd conduct charge, admitting there was no

evidence of intent to commit the act for the purpose of sexual gratification. The Court

will review this claim de novo on the merits rather than address prejudice for purposes of

procedural default.


   2. Nature of Claim

       The lewd conduct statute has a required element that the act be “done with the

intent of arousing, appealing to, or gratifying the lust or passions or sexual desires of such

person, such minor child, or [a] third party.” Idaho Code § 18-1508. After conviction of

both charged counts, Petitioner admitted on a polygraph examination that he penetrated

the child’s vagina with his finger out of anger, not for sexual gratification. The

psychosexual evaluator concluded similarly.

       After sentencing, the prosecution filed a post-judgment motion to dismiss the

lewd conduct conviction, because sexual gratification was a necessary element of that

crime and sufficient facts regarding that element did not exist.

       Petitioner asserts that, after the State dismissed one of the counts for lack of intent,

defense counsel was ineffective for failing to file a motion for new trial because of

insufficient evidence of intent relating to the charge of penetration with a foreign object.

He further asserts that direct appeal counsel was ineffective for failing to raise claims

arising from the same facts on direct appeal.


MEMORANDUM DECISION AND ORDER - 14
   3. Law Governing Ineffective Assistance Claims

       The clearly-established law governing a claim of ineffective assistance of counsel

is found in Strickland v. Washington, 466 U.S. 668 (1984). Strickland dictates that, to

succeed on an ineffective assistance claim, a petitioner must show that (1) counsel’s

performance was deficient in that it fell below an objective standard of reasonableness,

and that (2) the petitioner was prejudiced by the deficient performance. Id. at 684.

       In assessing whether trial counsel’s representation fell below an objective standard

of competence under Strickland’s first prong, a reviewing court must view counsel’s

conduct at the time that the challenged act or omission occurred, making an effort to

eliminate the distorting lens of hindsight. Id. at 689. The court must indulge in the strong

presumption that counsel’s conduct fell within the wide range of reasonable professional

assistance. Id.

       Prejudice under these circumstances means there is a reasonable probability that,

but for counsel’s errors, the result of the proceeding would have been different. Id. at

684, 694. A reasonable probability is one sufficient to undermine confidence in the

outcome. Id. at 694.

       A petitioner must establish both incompetence and prejudice to prove an

ineffective assistance of counsel case. 466 U.S. at 697. On habeas review, the court may

consider either prong of the Strickland test first, or it may address both prongs, even if

one is deficient and will compel denial. Id.




MEMORANDUM DECISION AND ORDER - 15
   4. Idaho Standard of Law for New Trials

       Idaho Code §19-2406, governing new trials, provides, in pertinent part:

               When a verdict has been rendered against the defendant the
               court may, upon his application, grant a new trial in the
               following cases only:

               [1. – 5. omitted]

               6. When the verdict is contrary to law or evidence.

               7. When new evidence is discovered material to the
               defendant, and which he could not with reasonable diligence
               have discovered and produced at the trial.

       In addition, Idaho Rule of Criminal Procedure 34 states that a defendant’s motion

for a new trial may be granted “if required in the interest of justice.” However, “Rule 34

does not create additional grounds for granting a new trial but, rather, provides the

standard for determining whether a new trial should be granted when one or more of the

statutory bases are present. State v. Howell, 54 P.3d 460, 462 (Ct. App. 2002).

       In addition, “a new trial cannot be granted on the ground that the evidence was

insufficient to prove the offense of which the defendant was found guilty.” State v.

Lemmons, 354 P.3d 1186, 1191 (Idaho 2015). “A purported grant of a new trial for that

reason is, in legal effect, an acquittal.” Id.


   5. Discussion

   Petitioner has not specifically identified one of the statutory grounds listed above for

his motion for a new trial, but asserts that he has a “right” to a new trial. Because

insufficiency of the evidence is not a ground for relief, he must look to another ground.

The only Idaho Code § 19-2406 grounds that might fit his argument are subsection (6),

MEMORANDUM DECISION AND ORDER - 16
that “the verdict is contrary to law or evidence,” or subsection (7), that he discovered new

material evidence that he could not with reasonable diligence have discovered and

produced at trial.

       Within the context of an ineffective assistance of trial counsel claim, Petitioner

must show a reasonable probability that a motion for a new trial would have been

granted. Petitioner argues that the following items show a motion for a new trial would

have been granted: (1) the polygraph showed that Petitioner was not lying about having

penetrated the victim’s vagina out of anger, and not for sexual gratification; (2) the

psychosexual evaluator opined that Petitioner’s crimes were not sexual in nature at all;

and (3) six years after Petitioner’s crime and in response to a crime where teens pushed a

coat hanger into the anus of a developmentally disabled football player in a high school

locker room, the state attorney general persuaded the legislature to amend the penetration

statue to omit the words, “for sexual arousal, gratification, or abuse”; this action shows

that intent was required under the statute existing at the time of Petitioner’s conviction.

       From the face of Petitioner’s three arguments, the Court can rule out ground (7)—

that he discovered new material evidence that he could not with reasonable diligence

have discovered and produced at trial. Petitioner could have retained a psychologist to act

as an expert witness for him at trial but he did not act with reasonable diligence to do so.

He could not have introduced polygraph test results because of Idaho law, as explained

below. Finally, a later change in the statute is not “new discoverable evidence.”

Therefore, Petitioner is left showing that ground (6) applies—the verdict is contrary to

law or evidence. For the reasons that follow, the Court concludes that Petitioner has not

MEMORANDUM DECISION AND ORDER - 17
shown that the verdict is contrary to law or evidence; therefore, a motion for new trial

would not have been successful.


                  A. Discussion of Sexual Abuse Mens Rea

       The underlying premise of Petitioner’s assertion that dismissal of one sexual

offense warrants dismissal of the other is without the most basic support. The offenses

are governed by different statutes. The charge that was dismissed requires an intent to

arouse, appeal to, or gratify lust, passions, or sexual desires, while the charge that

remains requires an intent to sexually arouse, gratify, or abuse. The legislature used

different words and disjunctive conjunctions; therefore, a different meaning can be

inferred between statutes and among descriptors within each statute. Fundamental

statutory construction principles dictate that each word must be given separate meaning,

or the additional words would not have been included in the statute. See Boise Cascade

Corp. v. U.S. E.P.A., 942 F.2d 1427, 1432 (9th Cir. 1991); Melton v. Alt, 408 P.3d 913,

917-18 (Idaho 2018) (“the Court must give effect to all the words and provisions of the

statute so that none will be void, superfluous, or redundant”).

       Specifically, the polygraph results do not clear Petitioner of the remaining

penetration charge. In its motion to dismiss the lewd conduct charge, the prosecution

highlighted the difference between the dismissed and non-dismissed charges, stating that

the “polygraph examination also convinces the State that the defendant did in fact have

the requisite intent (i.e. abuse) to be guilty of Count II.” (State’s Lodging A-1, p. 122

(parenthetical in original).) Petitioner has pointed to no polygraph questions relating

MEMORANDUM DECISION AND ORDER - 18
clearly and specifically to sexual abuse. Rather, the focus was on the alternative mens rea

elements of sexual arousal or gratification.

       In any event, the Idaho Supreme Court has held that polygraph tests generally are

“inadmissible to vouch for the credibility of a witness at trial” without the parties’

stipulation for admission. State v. Perry, 81 P.3d 1230, 1235 (Idaho 2003). Polygraph

tests “violate[] the province of the fact-finder to assess the credibility of the witnesses in

a state court proceeding.” Id. at 236. Because polygraph tests are not admissible at trial, a

motion for a new trial based on polygraph testing would have been denied.

       The Court further rejects Petitioner’s argument that the Presentence Investigation

Report and Dr. Kenneth Lindsey’s psychosexual report show that “his crime was not

sexual in nature at all.” (Dkt. 37, p. 4.) As with the polygraph, the Court concludes that

the psychosexual evaluation focused on the alternative mens rea elements of sexual

arousal or gratification and did not adequately address sexual abuse.

       In his introduction to the report, Dr. Lindsey addressed the mens rea issue as

follows:

              While understanding an offender’s intent vis-a-vis his sex
              crime is essential to the task of performing a psychosexual
              evaluation, it is more commonly the case that offenders
              pleading guilty of Lewd Conduct or Forcible Sexual
              Penetration did in fact intend to sexually arouse or sexually
              gratify themselves or their victims, with the latter intentions
              clearly manifest in the actions they accompany. In contrast,
              intentionality in the current matter is less easily resolved
              because of the discrepancy between the violence Mr. Paulk
              perpetrated against the victim’s genital area, on the one hand,
              and his denial of any sexual intent whatsoever, on the other.

(State’s Lodging A-13, Eval., p. 1.)

MEMORANDUM DECISION AND ORDER - 19
       No jury would take Dr. Lindsey’s conclusion at face value, nor would the

prosecutor. Delving into the facts beneath the conclusions of Dr. Lindsey shows that

Petitioner could have concealed from Dr. Lindsey an intent to sexually abuse the victim

because Petitioner sought to manipulate his sexual deviance testing.

       Importantly, Petitioner’s results on the Abel Assessment for Sexual Interest-3

(AASI-3)—a test specifically designed to show sexual deviance—came back “invalid due

to an attempt on his part to present himself in an overly favorable light.” (Id., p. 12.) As

to the Multiphasic Sex Inventory II (MSI-II) test, Dr. Lindsey wrote:

               [Petitioner] again presented himself in an overly favorable
               light, responding defensively to test items. His scores on
               many scales and indices thus are submerged and provide
               limited information for interpretative purposes. Mr. Paulk
               does not report on the MSI-II ever having acted out forcible
               sexual assault behaviors and denies ever having had sexual
               interests, thoughts, or desires involving a child or involving
               force or rape. He denies ever having physically abused a
               child.

(Id., Eval., p. 12-13.)

       In addition, Petitioner engaged in behavior prior to testing aimed at skewing the

results in his sexual deviance testing, as he confessed to Dr. Lindsey:

               As to the AASI-3 VRT test, which was to assess his sexual
               interests, Petitioner’s “findings are of questionable validity.
               On arriving at my office for the test, he voiced some
               knowledge as to how sexual interests are measured with the
               AASI-3. On questioning him, he told me that he had spoken
               with one of the other inmates at the Bonneville County Jail
               about psychosexual evaluations and the AASI-3. Thus, while
               he produced an AASI-3 VRT that is within normal limits for
               a young adult male (showing interests in adult females and
               well-developed adolescent females only), he may have
               achieved that result by modifying his approach to the task.

MEMORANDUM DECISION AND ORDER - 20
               Thus, I have no valid information regarding Mr. Paulk’s
               sexual interests aside from that gathered via my interview
               with him and via the two polygraph examinations.

(Id.)

        Another direct effort at Petitioner’s concealment of relevant facts was that Dr.

Lindsey also reported that Petitioner “made a disclosure about his own childhood abuse

that he asked me to “please keep between me and you.” Nevertheless, Dr. Lindsey noted

in his report that Petitioner reported that he himself “he had been sexually molested by an

older male when he was young.” (Id., Eval., p. 6.)

        The manipulation of the sexual deviance testing is related to the issue of intent to

sexually abuse. At sentencing, the state district court emphasized the difference between

sexual gratification and sexual abuse in its remark: “The Court can’t resolve in my own

mind 100 percent that there were not some sexual deviancy components to this offense,

not necessarily for the intent for sexual gratification, but in terms of the deviant sexual

injury that you inflicted upon this child.” (State’s Lodging A-3, p. 727.)

        Finally, the Court rejects Petitioner’s third argument that later legislative action

shows that the facts presented to the jury in his case do not meet the mens rea

requirement of the statute in effect when he was convicted. The Court concludes that the

facts presented to the jury support a finding of “sexual abuse,” as the statute read at the

time of Petitioner’s conviction. The new statute omits any sexual intent, but that has no

bearing on Petitioner’s conviction. Interestingly, the new statute’s omission of that

element may reflect not only the legislature’s intent to corral those offenses for which



MEMORANDUM DECISION AND ORDER - 21
there is a non-sexual privacy or physical injury associated with the penetration, but also

those cases for which a sexual intent is present but is more difficult to prove.

       For all of the above reasons, Petitioner has not shown it is reasonably probable

that the trial court would have granted a new trial on the penetration charge. There is

nothing in the record showing that the penetration count verdict is contrary to law or the

evidence presented at trial. Petitioner’s psychosexual report contains both helpful and

harmful information, and neither it, nor the polygraph test focused on sexual abuse.

Therefore, Petitioner’s counsel did not perform deficiently by not filing a motion for a

new trial on the penetration charge, and no prejudice to Petitioner’s defense occurred.


                  B. Discussion of Sexual Arousal or Gratification Mens Rea

       The Court also agrees with Respondent’s position that there was sufficient

evidence presented at trial to support the jury’s findings that Petitioner committed the act

of placing his fingers in the victim’s vagina and pressing down for sexual arousal or

gratification. For example, in addition to all of the above, Officer Joseph Pratt testified

that he detected semen on the bed that was less than 24 hours old where the injury had

occurred. (State’s Lodging A-3, pp. 617-620.) Pratt and another officer testified that

Petitioner had explained the presence of semen by saying that he had masturbated in the

bathroom and must have had semen on his hands and wiped it on the bed when he was

changing the victim’s diaper. Pratt, however, testified that the semen looked like it had

been deposited there as a spatter and not a wipe. (Id.)




MEMORANDUM DECISION AND ORDER - 22
       Petitioner counters that the polygrapher specifically “found no deception in the

‘no’ answer to the question ‘[d]id you masturbate/ejaculate while [L.B.] was in the

room?’” (State’s Lodging A-13, Eval., p. 18.) However, as noted above, polygraph

results are inadmissible. Further, even if Petitioner had just masturbated in the bathroom

privately before injuring L.B.’s vagina, the jury could have inferred that he was still

thinking about sexual arousal and gratification at the time he opened her diaper. The

masturbation explanation is not necessarily a point of exoneration on mens rea grounds,

as Petitioner asserts.

       The Court also considers that, because Petitioner allegedly chose the child’s

vagina as the object of his anger, the jury could have determined that there was “no

possibility that the act was committed with an innocent intent.” State v. Smith, 357 P.3d

1285, 1288 (Idaho Ct. App. 2015). In other words, common experience shows that an

angry male adult is likely to strike or slap a toddler’s face, hand, back, or buttocks, not

thrust his fingers forcefully into her vagina. As Dr. Lindsey noted, with rare exception,

adult acts perpetrated upon children that involve their sexual organs do not occur without

some type of sexual intent on the adult perpetrator’s part. (State’s Lodging A-13, Eval., p.

1.)

       Based on the totality of the information available for a motion for a new trial, the

Court concludes that Petitioner has not shown that a motion to dismiss the penetration

charge would have been granted. Even though the psychologist’s opinion tends to

corroborate Petitioner’s assertion that there was no sexual arousal or gratification intent,



MEMORANDUM DECISION AND ORDER - 23
it is based largely on Petitioner’s self-reporting and the polygraph results. As noted

above, Petitioner manipulated the sexual deviance tests and received invalid results.

       In addition, Petitioner’s several different stories to police officers also show his

potential for deception. Petitioner was untruthful to investigating officers by saying the

victim was injured by a fall onto a plastic storage tote; that his knee gave out and he

slipped, causing his finger to accidentally enter the victim’s vagina; that his finger

accidentally entered the victim’s vagina when he was attempting to clean her with a baby

wipe; and that his finger slid inside her vagina when he was attempting to move her.

(State’s Lodging A-13, Police Report, p. 17.)

       Finally, after officers confronted him about his nonsensical shifting stories,

Petitioner reported this version to Officer Kyle Christopherson:

              [H]e was “pushing her down on the bed out of anger” and
              “his fingers were penetrating her vagina” but “was not doing
              it as ‘punishment’.” He stated that he did not know why he
              was doing it and said, “I know I’m fucked.”

(State’s Lodging A-13, Eval., p. 5.)

       While a cursory look at Petitioner’s new evidence seems to support his argument,

a careful review of the psychosexual report shows that it contains as much harmful as

helpful information. Again, the verdict is not contrary to law or the evidence presented at

trial, and Petitioner is prohibited from arguing simply “insufficient evidence” on a motion

for new trial. Because Petitioner has not shown a reasonable probability that a motion for

a new trial would have been granted, trial counsel did not perform deficiently in failing to

raise the claim, and Petitioner’s defense was not prejudiced.


MEMORANDUM DECISION AND ORDER - 24
                  C. Discussion of Direct Appeal Counsel Claims

       Petitioner brings two ineffective assistance of direct appeal counsel claims based

on the same facts—that Petitioner had a “right” to a new trial, and that the State failed to

prove elements of sexual intent relative to the statutory requirement and legislative intent

of the penetration claim. (Dkt. 12, p. 11.) The Strickland principles set forth above also

apply to determining ineffective assistance of appellate counsel claims. Evitts v. Lucey,

469 U.S. 387 (1985). To show prejudice on appeal, a petitioner must show that his

attorney failed to raise an issue obvious from the trial record that probably would have

resulted in reversal. See Miller v. Keeney, 882 F.2d 1428, 1434 n.9 (9th Cir. 1989). If a

petitioner does not show that an attorney’s act or omission would have resulted in

reversal, then he cannot satisfy either prong of Strickland: appellate counsel was not

ineffective for failing to raise such an issue, and petitioner suffered no prejudice as a

result of it not having been raised. See Miller, 882 F.2d at 1435.

       “Effective legal assistance” does not mean that appellate counsel must appeal

every question of law or every nonfrivolous issue requested by a criminal defendant.

Jones v. Barnes, 463 U.S. 745, 751-54 (1983). “[N]othing in the Constitution” requires

“judges to second-guess reasonable professional judgments and impose on appointed

counsel a duty to raise every ‘colorable claim’ suggested by a client.” Id. at 754. “[T]he

process of winnowing out weaker claims on appeal and focusing on those more likely to

prevail, far from being evidence of incompetence, is the hallmark of effective appellate




MEMORANDUM DECISION AND ORDER - 25
advocacy.” Burger v. Kemp, 483 U.S. 776, 784 (1987) (internal citations and punctuation

omitted).

       For the same reasons listed above, the Court rejects de novo Petitioner’s claim that

direct appeal counsel was ineffective for failing to raise the ineffective assistance of trial

counsel claims discussed directly above. Petitioner has not shown that the omitted claims

were stronger than the ones raised on direct appeal. Therefore, neither deficient

performance nor prejudice has been shown.

       Petitioner’s second direct appeal counsel claim—that counsel should have raised a

claim that the State failed to prove the element of sexual intent relative to the statutory

requirement and legislative intent of the penetration claim—is also unsupported by the

discussion above. It is rejected for those reasons, specifically, failure to show deficient

performance or prejudice to Petitioner’s appeal.


   6. Conclusion

       Petitioner’s Confrontation Clause claim and his ineffective assistance of trial and

direct appeal counsel claims fail to meet the standards for a grant of federal habeas

corpus relief. For these reasons, Petitioner’s Amended Petition for Writ of Habeas Corpus

will be denied and dismissed with prejudice. Petitioner’s Motion to Reconsider will be

granted to the extent that the Court has considered the merits of the ineffective assistance

claims de novo, rather than reviewing Petitioner’s cause and prejudice analysis, but no

relief is warranted. Judgment will be entered accordingly.




MEMORANDUM DECISION AND ORDER - 26
                                     ORDER

     IT IS ORDERED:

     1.   Petitioner’s Motion for Reconsideration (Dkt. 36) is GRANTED IN PART,

          only to the extent that the Court has considered the merits of the claims at

          issue and determined that habeas corpus relief is not warranted.

     2.   Petitioner’s Amended Petition for Writ of Habeas Corpus (Dkt. 12) is

          DENIED and DISMISSED with prejudice.

     3.   The Court does not find its resolution of this habeas matter to be reasonably

          debatable, and a certificate of appealability will not issue. See 28 U.S.C.

          § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

          Petitioner files a timely notice of appeal, the Clerk of Court shall forward a

          copy of the notice of appeal, together with this Order, to the United States

          Court of Appeals for the Ninth Circuit. Petitioner may seek a certificate of

          appealability from the Ninth Circuit by filing a request in that court.



                                              DATED: June 17, 2019


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 27
